DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "280" and "290" have both been used to designate a stopper.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the breast pump outer appearance portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites “on the inside” it is not clear inside what structure is being referred to.  For purposes of the rejection it is considered as the inside of the cover part.
Claim 8 recites the limitation "the backflow prevention part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the other surface" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what surface this is referring to.

Claim 14 recites the limitation "the air hose" in lines 7-8 and “the other end” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what the other end is referring to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1, 6, and 11 recite a part attached to the user’s breast.  As the claim recites positive attachment to the breast the breast is recited as part of the device itself.  Recitations to the body should be in functional form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US 2018/0333523 A1).
With regard to claim 1, Chang et al. teach a smart wearable breast pumping machine comprising: a suction part attached to a user's breast (Fig. 6A member 14, [0071]);  5a connector connected to the suction part to introduce breast milk pumped by means of a breast pumping pressure and coupled to a breast milk container (Figs. 6A, 8, 10, 11E, connector 82 connects to 102 of container 60, [0101], [0106]); and a breast pumping part (Fig. 6A member 35) coupled to the suction part to accommodate the connector and having a breast pump (Fig. 6A 44 and 46, [0080]) adapted to 10apply the breast pumping pressure to the suction part and a controller adapted to control operations of the breast pump by means of control commands (Figs. 2, 6A member 15, [0072], [0074]).
With regard to claim 2, see Fig. 6A the components are separable.
With regard to claim 3, see Fig. 6A the components are separable, the connector and breast pumping part can be taken together to be considered as a separate breast milk collector, air hose 32 (Fig. 7A, [0074]).
With regard to claim 4, member 102 is taken as a backflow prevention part and member 103 is taken as an elastic backflow prevention member ([0102], Fig. 10), 102 is integrated with 
With regard to claim 5, see Figs. 22-28, remote interface 140, [0124], [0128].
With regard to claim 6, Chang et al. teach a smart wearable breast pumping machine comprising: a suction part attached to a user's breast (Fig. 6A member 14, [0071]);  20a breast pump for applying a breast pumping pressure to the suction part (Fig. 6A 44 and 46, [0080]); a connector connected to the suction part to introduce breast milk pumped by means of the breast pumping pressure (Figs. 6A, 8, 10, 11E, connector 82 connects to 102 of container 60, [0101], [0106]);  35a controller for controlling operations of the breast pump by means of control commands (Figs. 2, 6A member 15, [0072], [0074]); and a cover part coupled to the suction part to accommodate the breast pump, the connector, and the controller therein (Fig. 6A member 12).
With regard to claim 7, member 102 is taken as a backflow prevention part including member 103 which prevent back flow ([0102], Fig. 10), 102 is integrated with 86 to couple to the air hose 32 (Fig. 6A).  
With regard to claim 8, member 102 is taken as the case which is inserted into 82 to become a unit (Figs. 6A, 8, 10, 11E, connector 82 connects to 102 of container 60, [0101], [0106]).  Member 90 is taken as the cap (Fig. 13) this forms a unit with the cover part 12 when the device is assembled, this is coupled to 102 via the device structure and is coupled to the air hose via connection to 82 (Fig. 12).  Member 103 is an elastic member that is between 102 and 90 when inserted and connected to 82 ([0072]).  The recitation “formed unitarily” is a product by 
With regard to claim 9, the outer surface of 12 forms the outer appearance portion (Fig. 1A).  The controller housing (Fig. 6A controller 15 housing 62) and battery housing (Fig. 6A battery 48 housing 64) are within 12 and coupled to 14 via the device structure.  The recitation “formed unitarily” is a product by process limitation.  The applicant is advised that patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process MPEP 2113. 
With regard to claim 10, see container 60 (Figs. 6A, 8, 10, 11E, connector 82 connects to 102 of container 60, [0101], [0106]).
With regard to claim 11, Chang et al. teach a nipple correction and breast enhancement machine (functional recitation, the device structure as cited below is capable of such function), comprising: 15a suction part attached to a user's breast (Fig. 6A member 14, [0071]); a pump for generating a sucking pressure (Fig. 6A 44 and 46, [0080]); a pressure application part connected to the suction part to apply the sucking pressure generated from the pump to the suction part (member 32L, Fig. 7A, [0074]); and 20a controller for controlling operations of the pump through control commands (Figs. 2, 6A member 15, [0072], [0074]).
With regard to claim 12, coupling part 35 (Fig. 6A) includes integral housing portions which supports pump support 67, pressure application part 32, battery housing 64 which houses battery 48.  The device includes cover 12 (Fig 6A) which houses pressure application part 32L, 
With regard to claim 13, 32L is cylindrical at one end connects to 14 (Fig. 7A lower end) the other end has a connector 82 (Fig. 6A upper end in Fig. 7A) which connects to the container and is connected to the pump through the air hose (Fig. 7A, pump creates suction through 32S and 32L).
With regard to claim 14, the molding part is the interior surface of 14 (Fig. 4).  The pump connector is the part of 14 that connects to 32 S (see Figs. 5 and 6A).  The suction hole is taken as the opening at the interior surface of 14 that faces the user (Fig. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garbez et al. (US 2018/0008758 A1) which includes a flexible barrier 78.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783